EX-10.37 7 exh10-37.htm NON-EMPLOYEE DIRECTOR COMPENSATION POLICY, AS AMENDED
EFFECTIVE APRIL 1, 2009 10-K March 31 2009 Exhibit 10.37

Exhibit 10.37

 

ADAPTEC, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Cash Compensation

The following table lists our non-employee director cash compensation policy.

Non-Employee Director Cash Compensation (1)

 



Board of Directors



Audit Committee

Compensation Committee

Governance and Nominating Committee

Member Annual Retainer

$26,000

$5,000

$3,500

$2,250

Per-Meeting Retainer

$2,000

$1,200

$1,200

$1,200

Chairperson Annual Retainer

$10,000

$10,000

$7,000

$4,500

(1) Board members serving on other Board committees that are not permanent Board
committees receive additional compensation of $400 per meeting hour.

Equity Compensation



Non-employee directors are eligible to participate in the Adaptec, Inc. 2006
Director Plan (the "Plan"). Awards under the Plan are discretionary and are
determined by the Board.